144 S.E.2d 3 (1965)
265 N.C. 329
Horace LAWRENCE, Employee,
v.
HATCH MILL, A Division of Deering Millikin, Inc., Employer, and Liberty Mutual Insurance Company, Carrier.
No. 34.
Supreme Court of North Carolina.
September 22, 1965.
*4 Jones & Jones, by Robert A. Jones, Forest City, McCown, Lavender & McFarland, by Wm. A. McFarland, Tryon, for plaintiff appellant.
Van Winkle, Walton, Buck & Wall, by Roy W. Davis, Jr., Asheville, for defendant appellees.
HIGGINS, Justice.
The plaintiff's evidence disclosed that he had worked in the employer's textile mill for more than 11 years. During the year and a half preceding his injury, he was a member of the maintenance crew which serviced and overhauled the mill machinery. His duties included grinding the carding machines.
At the time of his injury the plaintiff was in the act of removing from a tool box one of the two hangers by which the grinding apparatus was attached to the carding machine. Each hanger weighed approximately 47 pounds. The claimant testified: "I reached over in this box about four feet high to pick up a hanger whenever the pain caught me in the back." He testified he had been doing this same type of work two or three times a day for more than a year. After describing the manner of his injury, he said that was the way he always did it. The sum total of his evidence is that at the time of his injury he was performing his duties in the usual and customary way. This evidence is insufficient to support a finding of injury by accident.
"The North Carolina Workmen's Compensation Act does not provide compensation for injury, but only for injury by accident. G.S. § 97-2(6). * * * To sustain an award of compensation in ruptured or slipped disc cases the injury to be classed as arising by accident must involve more than merely carrying on the usual and customary duties in the usual way. Turner v. Burke Hosiery Mill, 251 N.C. 325, 111 S.E.2d 185; Holt v. Cannon Mills Co., 249 N.C. 215, 105 S.E.2d 614. * * * Accident involves the interruption of the work routine and the introduction thereby of unusual conditions likely to result in unexpected consequences." Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E.2d 109. "A back injury or hernia suffered by an employee does not arise by accident if the employee at the time was merely carrying out his usual and customary duties in the usual way." Pardue v. Blackburn Bros. Oil & Tire Co., 260 N.C. 413, 132 S.E.2d 747.
In the cases where recovery has been allowed, the evidence has shown an interruption of the usual work routine or the introduction of some new circumstance not a part of that routine. Keller v. Electric Wiring Co., 259 N.C. 222, 130 S.E.2d 342; Searcy v. Branson, 253 N.C. 64, 116 S.E.2d 175, and cases therein cited.
In compensation cases the Commission finds the facts. If the findings have evidentiary support in the record, they are conclusive. However, the question whether the evidence is sufficient to support the findings is one of law to be determined by the courts. The Legislature has provided that the Workmen's Compensation Act shall be liberally construed but it does not permit either the Commission or the courts to *5 hurry evidence beyond the speed which its own force generates.
The evidence in this record is insufficient to sustain the finding of injury by accident. The judgment of the Superior Court is
Affirmed.